Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162711(46)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  EFFIE LIADIS,                                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
             Plaintiff-Appellee,
                                                                     SC: 162711
  v                                                                  COA: 351205
                                                                     Oakland CC: 2017-157333-NI
  SUBURBAN MOBILITY AUTHORITY FOR
  REGIONAL TRANSPORTATION, also
  known as SMART,
             Defendant-Appellant,
  and

  VIVIAN RICE RUPERT
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on April 29, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 30, 2021

                                                                               Clerk